Citation Nr: 1531323	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  10-22 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable rating for spondylosis with disc space narrowing of the lumbar spine.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Elwood, Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to August 1970.

This matter initially came before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana (which was temporarily located in Gretna, Louisiana at that time).

The RO granted a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, effective from November 8, 2007, by way of a January 2008 decision.  There is no indication that the Veteran has expressed any disagreement with the decision that granted his TDIU rating.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of disagreement (NOD) regarding disability compensation level [effective date] separate from prior NOD regarding issue of service connection); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Consequently, the Board does not have jurisdiction to address any downstream element associated with the TDIU rating.

In December 2012, the Board remanded this matter for further development.

The Board denied the appeal for an initial compensable rating for spondylosis with disc space narrowing of the lumbar spine by way of a September 2014 decision.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In May 2015, the Court set aside the Board's September 2014 decision and remanded the case for readjudication in compliance with directives specified in a May 2015 Joint Motion filed by counsel for the Veteran and VA.



FINDINGS OF FACT

1.  Since November 17, 2003, spondylosis with disc space narrowing of the lumbar spine has been manifested by back pain, tenderness, soreness, stiffness, and lumbar flattening; the combined range of spinal motion has been no less than 150 degrees and any additional limitation of spinal motion (including limitation of flexion and limitation of the combined range of motion) has been attributed to the Veteran's morbid obesity and not his service-connected back disability; there has been no additional loss of motion due to such factors as pain, weakness, lack of endurance, fatigability, or flare ups; there has been no muscle spasm, guarding, spinal ankylosis, or incapacitating episodes due to intervertebral disc syndrome.

2.  Prior to aggravation, the Veteran's baseline level of back disability was 10 percent, based on pain and decreased range of motion; the 10 percent pre-aggravation baseline level of disability is deducted from the current 10 percent level of disability and results in a noncompensable disability rating.


CONCLUSION OF LAW

The criteria for an initial compensable rating for spondylosis with disc space narrowing of the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.310(b), 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5242, 5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).

The instant appeal arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection for spondylosis with disc space narrowing of the lumbar spine.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. 
§§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained the Veteran's service treatment records and all identified relevant post-service VA treatment records and private medical records.  In addition, the Veteran was afforded VA examinations to assess the severity of his service-connected back disability.

In its December 2012 remand, the Board instructed the Agency of Original Jurisdiction (AOJ) to, among other things, obtain all relevant VA treatment records dated since April 11, 2005 and afford the Veteran a VA examination to assess the severity of his service-connected back disability.  As explained above, all relevant VA treatment records (including all relevant records dated since April 11, 2005) have been obtained and associated with the claims file.  Also, a VA examination was conducted in April 2013 to assess the severity of the Veteran's service-connected back disability.  This examination was thorough, contained all pertinent findings, and responded to the inquiries posed by the Board.

Thus, with respect to the appeal for a higher initial rating for the service-connected back disability, the AOJ substantially complied with all of the Board's relevant December 2012 remand instructions.  VA has no further duty to attempt to obtain any additional records or conduct additional examinations with respect to the appeal for a higher initial rating for the service-connected back disability.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Disability ratings are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial rating is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the ratings may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The Veteran's service-connected back disability is rated under 38 C.F.R. § 4.71a, DC 5242 as degenerative arthritis of the spine.  Degenerative arthritis of the spine is rated under the same diagnostic criteria as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5242.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003.

Limitation of spinal motion is evaluated under the General Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, DC 5242.  Under the general rating formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply: a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, combined range of motion of the entire thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height; a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for ankylosis of the entire spine.  Id.

Note 2 provides that normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Each range of motion measurement is to be rounded to the nearest five degrees.  

Note 3 provides that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note 2.  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

In the present case, a March 2003 VA telephone care-nurse note and the report of a March 2005 VA examination include reports of low back pain and soreness.  The pain was continuous and occurred on a daily basis, was dull in nature, and was 7/10 in intensity.  There were no flare ups of back symptoms and the Veteran did not receive any treatment for his back.  Also, there was no numbness, weakness, bladder/bowel complaints, or history of any trauma, injury, or surgery to the back.  The Veteran used a walker, but he did not use any cane or back brace, he was not unsteady, and there was no history of falls.  He was able to walk 50 feet before getting tired due to morbid obesity.  His daily activities were affected in that his morbid obesity caused fatigue and prevented participation in recreational activities.  Walking and prolonged standing were also affected, but there was no effect on his eating, grooming, bathing, toileting, dressing, or driving.

Examination of the Veteran's spine, limbs, posture, gait, head position, and spinal curvature revealed a forward leaning position because of his greatly protuberant abdomen.  The ranges of motion of the thoracolumbar spine were recorded as being flexion to 90 degrees, extension to 10 degrees, and right and left flexion and rotation all to 20 degrees.  There was no pain on range of motion, but lumbar spine movements were additionally limited by fatigue and lack of endurance following repetitive motion (especially from recovery from forward flexion) due to the Veteran's morbid obesity.  There was no incoordination of movements of the lumbar spine.  The only limitation was fatigability from recovery of forward flexion due to morbid obesity.  The Veteran's gait was abnormal because of bilateral total knee replacements and his morbid obesity caused him to have to lean forward while using his walker.  The lumbar spine was somewhat flattened, but there was no kyphosis.  Sensation of the legs was normal, there was no atrophy, deep tendon reflexes were all normal (2+) and equal bilaterally, and straight leg raising was negative.  X-rays revealed mild decreased height of the L4-5 disc space and anterior narrowing of the L2-3 disc space with anterior spondylosis and resultant reversal of the lumbar lordosis.  The Veteran was diagnosed as having spondylosis and disc space narrowing of the lumbar spine.

During a February 2007 VA examination and a September 2007 VA primary care evaluation, the Veteran reported that he experienced back pain.  The pain was continuous, dull in nature and 9/10 in intensity, did not radiate, and was treated with medication (although with poor response).  He was unable to fully extend his spine due to pain.  He did not experience any flare ups of back symptoms and there was no associated numbness, weakness, or bladder/bowel complaints.  He used a rolling walker for ambulation, but did not use a back brace.  He was able to walk 30 feet, but became short of breath and tired after that point due to congestive heart failure.  There was no unsteadiness or history of falls or trauma/injury to the back and the Veteran had not undergone any back surgeries.  His back pain was worsened by standing, walking, bending, lifting, and driving, but his activities of daily living were otherwise unaffected.

Examination of the spine, limbs, posture, gait, head position, and spinal curvature revealed that the Veteran leaned forward at approximately 20 degrees when walking with his rolling walker and that he was not able to fully extend his back.  The ranges of motion of the thoracolumbar spine were recorded as flexion to 90 degrees, extension to 0 degrees, and right and left lateral flexion and rotation all to 15 degrees.  The spine was not painful, the back musculature was normal, there were no additional limitations due to pain, fatigue, weakness, or lack of endurance following repetitive movement, and there was no objective evidence of painful motion, spasms, or weakness.  The Veteran reported tenderness in the low lumbar spine area and he had a flattened lumbosacral spine area.  His normal position was leaning forward at 70 degrees.  Ankle reflexes were absent bilaterally, but sensation was normal throughout the body, there was no muscle atrophy, knee reflexes were normal (2+), and straight leg raising was negative.  The Veteran was not able to walk on his heels or toes because of extreme obesity.  He had not experienced any episodes of intervertebral disc syndrome requiring bedrest or treatment by a physician during the previous 12 months.  X-rays revealed straightening of the lumbar lordosis, a minor anterior wedge deformity of L1 and mild decreased height of the L2 through L4 vertebral bodies, mild disc space narrowing at L1-2, L2-3, and L4-5, and degenerative spurring from L1 to L4.  Diagnoses of degenerative spurring, degenerative disk disease of the lumbar spine, and lumbar spondylosis were provided.

The examiner who conducted the February 2007 VA examination opined that the Veteran's back disability was aggravated by his service-connected bilateral arthritis of the knees and that the baseline manifestations of his back disability were pain and decreased range of motion.  The increased manifestations of the back disability were spondylosis and degenerative disk disease.  These manifestations were 50 percent related to the knee disabilities and 50 percent related to extreme obesity.

An August 2009 aid and attendance examination indicated the Veteran had no limitation to his spine, trunk, and neck area.

In his May 2010 substantive appeal (VA Form 9), the Veteran contended that he had experienced severe pain when performing range of motion exercises during the February 2007 VA examination.  His back disability caused severe discomfort and he was no longer able to ambulate (even with the assistance of a walker).

A June 2010 VA examination report reflects that the Veteran was morbidly obese, confined to a motorized chair, and unable to get on the examination table and that range of motion exercises were "at best very limited."  He reportedly experienced intermittent back pain which was 6/10 in intensity, moderate in nature, and located in the lumbar area without radiation.  He had not experienced any incapacitating episodes of back pain during the previous 12 months and was not receiving any specific treatment for his back disability.  Flare ups occurred 2 to 3 times per year, were 9/10 intensity, lasted for 15 to 20 minutes at a time, were precipitated by changes in position, twisting, and turning, and were alleviated by rest.  The Veteran contended that there was additional limitation of motion and/or functional impairment during flare ups and there was associated stiffness, decreased range of motion, some numbness and tingling in the lower back, occasional problems with urinary incontinence, and some problems with constipation.  

The Veteran was confined to a wheelchair and was unable to walk unaided.  He was unable to stand and was very unsteady on his feet, but did not use a brace.  He had not experienced any trauma to his back, had not been hospitalized, and had not undergone any back surgery.  There was no history of any neoplasm.  The Veteran's work and activities of daily living were affected due to the severity of his problem and the fact that he was limited to a wheelchair.  He was unable to get on the examination table for further evaluation of his back.  The examiner who conducted the examination noted that the Veteran's ranges of motion were "very limited" and that they "would be inaccurate."  He explained that the Veteran's function was limited because of his being unable to stand in order to complete range of motion testing.  

Examination revealed that there was no tenderness of the back to palpation, that the back was fairly erect, and that there was no significant abnormal curvature.  Ranges of back motion were only "able to be carried out with [the Veteran] in the seated position."  Thus, "his range of motion [was] very limited in nature."  The ranges of thoracolumbar motion were each performed 3 times and were recorded as being flexion to 40 degrees, extension to 30 degrees, left lateral flexion to 15 degrees, right lateral flexion to 10 degrees, and left and right lateral rotation both to 15 degrees.  There was no pain associated with the ranges of motion.  The Veteran's body habitus was such that the ranges of motion were extremely difficult due to morbid obesity.  There was no obvious muscle spasm, weakness, tenderness, or atrophy.  Also, there was no guarding, tenderness along the paraspinal muscles of the lumbar or thoracolumbar regions, or ankylosis.

A neurologic examination revealed that lower extremity deep tendon reflexes were absent.  Vibratory sensation was normal in the lower extremities bilaterally and touch sensation was active and equal in the lower extremities bilaterally.  Loss of motor function was difficult to ascertain because the Veteran had a spacer in his right knee which limited his function.  There was 4+ pitting edema of the lower extremities below both knees.  It was very difficult to determine functional loss, but there was no apparent additional loss of function as a result of pain, fatigue, weakness, lack of endurance, or incoordination.  Also, the examiner explained that one would need to resort to speculation to describe any additional loss of function during a flare up or after repeated use.  There was a loss of function due to lack of range of motion in both knees (especially the right knee).  The Veteran's work and activities of daily living were both affected.  He was diagnosed as having spondylosis of the lumbar spine and degenerative arthritic changes from L1 through L4.

During an April 2013 VA examination, the Veteran reported that he experienced lower midline back pain at the L5 area which was fleeting and lasted a few seconds at a time, was sharp in nature, and was 9/10 in intensity.  There was no muscle spasm, loss of bowel or bladder control, radiation of pain, incapacitations, or flare ups.  He was not receiving any treatment for his back disability and had not undergone any back surgeries or procedures.

The ranges of motion of the thoracolumbar spine were recorded as flexion to 40 degrees with no objective evidence of painful motion, extension to 20 degrees with pain at 20 degrees, right lateral flexion to 30 degrees or greater with no objective evidence of painful motion, left lateral flexion to 25 degrees with pain at 25 degrees, and right and left lateral rotation both to 30 degrees or greater with no objective evidence of painful motion.  The ranges of motion remained the same following 3 repetitions of motion.  The physician who conducted the examination specifically indicated that although the ranges of motion did not conform to the normal ranges of motion, they were nevertheless normal for the Veteran for reasons other than his service-connected back disability.  The examiner explained that the Veteran's ranges of spinal motion were mainly "limited by . . . his morbid obesity rather than the lumbar spine condition, resulting in degree measurements that falsely over-estimate his lumbar spine functional disability."  As a result, the ranges of motion (in exact degrees) could not be determined without estimation.  Nevertheless, based upon the Veteran's back diagnoses, symptoms, and physical examination, the ranges of motion were likely "approaching normal."

There was no additional limitation in the ranges of motion of the back following repetitive-use testing, there was no functional loss or functional impairment of the thoracolumbar spine (including due to weakened movement, excess fatigability, incoordination, or pain on movement), there was no localized tenderness or pain to palpation for joints or soft tissues of the thoracolumbar spine, and there was no guarding or muscle spasm of the back.  Muscle strength was normal (5/5) in the lower extremities bilaterally and there was no muscle atrophy or hypertrophy.  Deep tendon reflexes at the knees were absent on the right and hypoactive (1+) on the left, but they were normal (2+) at the ankles bilaterally.  Sensation in the lower extremities was normal bilaterally, straight leg raising testing was negative bilaterally, there was no radicular pain or any other signs or symptoms due to radiculopathy, the Veteran did not have any other neurologic abnormalities or findings related to his back disability (e.g., bowel/bladder problems or pathologic reflexes), and he did not have intervertebral disc syndrome of the thoracolumbar spine.  

Moreover, the Veteran regularly used a scooter for a bilateral knee disability and morbid obesity and his gait was unable to be determined because he was not able to stand and walk.  His lower extremities were edematous bilaterally due to obesity.  Also, there was no scoliosis or loss of lordosis, there was no functional impairment of an extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis, and there were no scars related to the back disability.  X-rays revealed arthritis and a vertebral fracture (i.e., wedge compression at L1), but there was less than 10 percent loss of vertebral body.  Diagnoses of mild lumbar spondylosis, degenerative disc and joint disease, and a mild L1 wedge compression deformity were provided.  These disabilities impacted the Veteran's ability to work because they required avoidance of prolonged standing or sitting, lifting, carrying, bending, and twisting during episodes of pain or symptoms.

The above evidence reflects that the Veteran's service-connected back disability has been manifested by pain, tenderness, soreness, lumbar flattening, stiffness, and limitation of spinal motion.  Spinal flexion was to 90 degrees during both the March 2005 and February 2007 VA examinations and the combined ranges of motion of the thoracolumbar spine were 180 degrees and 150 degrees during those examinations, respectively.  These ranges of motion are contemplated by a 10 percent rating under DC 5242.  

During the June 2010 VA examination, spinal flexion was to 40 degrees and the combined range of motion of the thoracolumbar spine was 125 degrees.  The examiner explained that the ranges of back motion were only "able to be carried out with [the Veteran] in the seated position," that "his range of motion [was] very limited in nature," and that the ranges of motion "would be inaccurate." Nevertheless, the examiner did not specifically indicate whether the ranges of motion should be considered normal for the Veteran because of factors other than the service-connected back disability.  Hence, the Board finds that the June 2010 examination is insufficient and that the ranges of motion recorded during that examination cannot be used to accurately assess the severity of the Veteran's back disability.  One basis of the May 2015 Joint Motion was that the Board had relied upon the findings of the June 2010 examiner that the ranges of motion were inaccurate, despite the fact that the Board had previously found in its December 2012 remand that the June 2010 examination was insufficient because it did not adequately indicate whether the Veteran's ranges of spinal motion should be considered normal due to factors other than his service-connected back disability.  

The deficiency of the June 2010 examination was corrected in the April 2013 examination report.  That report indicates that spinal flexion was to 40 degrees and that the combined range of motion was 175 degree.  Although these findings would generally be contemplated by a 20 percent rating under DC 5242, the examiner who conducted the April 2013 examination specifically indicated that although the ranges of motion did not conform to the normal ranges of motion, they were nevertheless normal for the Veteran for reasons other than his service-connected back disability.  The examiner explained that the Veteran's ranges of spinal motion were mainly "limited by . . . his morbid obesity rather than the lumbar spine condition, resulting in degree measurements that falsely over-estimate his lumbar spine functional disability."  As a result, the ranges of motion (in exact degrees) could not be determined without estimation.  Nevertheless, based upon the Veteran's back diagnoses, symptoms, and physical examination, the ranges of motion were likely "approaching normal."  In light of this specific finding and explanation, the Board finds that the ranges of motion recorded during the April 2013 examination (without consideration of potential functional impairment) are contemplated by no more than a 10 percent rating under DC 5242.
As for functional impairment, there was no pain associated with the ranges of spinal motion during the March 2005, February 2007, or June 2010 examinations.  The examiner who conducted the March 2005 examination indicated that there was no incoordination and that although the Veteran was additionally limited by fatigue and lack of endurance, such limitations were due to his obesity.  Also, the February 2007 examination report reflects that there were no additional limitations due to pain, fatigue, weakness, or lack of endurance.  The February 2007 examiner did not address whether there was any additional functional loss or impairment due to incoordination.  In addition, although the Veteran did not report any flare ups during the March 2005 and February 2007 examinations, he did indicate during the June 2010 examination that flare ups occurred 2 to 3 times each year and that there was additional limitation of motion and/or functional impairment during such flare ups.  However, the June 2010 examiner only indicated that one would need to resort to speculation to describe any additional loss of function during a flare up or after repeated use.  Cf. Mitchell, 25 Vet. App. at 43-4.

Any deficiencies with respect to determinations as to functional loss or impairment were corrected in the April 2013 examination report, in that the April 2013 examiner specifically noted that there was no additional limitation in the ranges of motion of the back following repetitive-use testing and that there was no functional loss or functional impairment of the thoracolumbar spine.  Also, the Veteran did not report any flare ups at the time of the April 2013 examination.

The Veteran is competent to report the symptoms of his back disability and the extent of his impairment during flare ups of back symptoms.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  Furthermore, there is no affirmative evidence to explicitly contradict the Veteran's reports and these reports are not inconsistent with the evidence of record.  Thus, the Board finds that the Veteran's reports of his back symptoms are credible.

Nevertheless, even considering pain, flare ups, and other functional factors, the Veteran's back symptoms have not been shown to be so disabling to actually or effectively result in limitation of flexion to less than 60 degrees or limitation of the combined range of motion of the thoracolumbar spine to less than 120 degrees -the range of motion requirements for the next higher percent rating greater than 10 percent (i.e., 20 percent) for limitation of spinal motion under DC 5242.  As explained above, although spinal flexion was only to 40 degrees during the April 2013 examination, this is considered normal for the Veteran in light of his morbid obesity.  Also, there has been no showing of any muscle spasms, guarding, or ankylosis at any time during the claim period and the Veteran has not experienced any incapacitating episodes of intervertebral disc syndrome.  Hence, the symptoms of the Veteran's back disability have resulted in impairments that are no more than 10 percent disabling under DC 5242 since the effective date of service connection.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DCs 5242, 5243.

Service connection was granted for the Veteran's back disability by way of a November 2006 Board decision on the basis that the back disability was aggravated by a service-connected knee disability.  When rating a disability that has been aggravated by a service-connected disability, the baseline and current levels of severity of the aggravated disability are to be determined under the rating schedule and the extent of aggravation is to be determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).  Therefore, in order to calculate the current rating that is warranted for the service-connected back disability, the Board must first determine the baseline level of the disability prior to its aggravation by the service-connected knee disability.

The examiner who conducted the February 2007 VA examination opined that the baseline manifestations of the Veteran's back disability were pain and decreased range of motion.  At the time of the March 2005 and February 2007 examinations, spinal flexion was to 90 degrees, the combined ranges of spinal motion were 150 degrees and 180 degrees, spinal motion was not painful, there were no reported flare ups, there were no additional functional limitations due to the service-connected back disability, there was no muscle spasm, guarding, or ankylosis, and the Veteran had not experienced any incapacitating episodes of intervertebral disc syndrome.  In light of the fact that these symptoms warrant no more than a 10 percent rating under DC 5242 and that the February 2007 examiner identified the baseline manifestations of the back disability as pain and decreased range of motion, the Board finds that the baseline level of spinal disability prior to aggravation was 10 percent under DCs 5003 and 5242.

As explained above, the Veteran's back disability qualifies for no more than a 10 percent rating under DC 5242 since the effective date of service connection.  A deduction of the 10 percent pre-aggravation disability percentage from the current level of severity (10 percent) results in a noncompensable rating.  Therefore, an initial compensable rating for spondylosis with disc space narrowing of the lumbar spine is not warranted at any time during the claim period.  38 U.S.C.A. §§  1155, 5107(b); 38 C.F.R. §§ 3.310(b), 4.7, 4.71a, DCs 5003, 5242, 5243.

Moreover, ankle reflexes were absent bilaterally during the February 2007 VA examination, the Veteran reported numbness and tingling in the lower back and some urinary incontinence and constipation during the June 2010 VA examination, lower extremity deep tendon reflexes were found to be absent during the June 2010 examination, and deep tendon reflexes were absent on the right and hypoactive (1+) on the left during the April 2013 VA examination.  However, the Veteran has not been diagnosed as having lumbar radiculopathy at any time during the claim period, all other neurologic findings have been normal, and the April 2013 VA examination report indicates that the Veteran did not experience any radicular pain or any other signs or symptoms due to radiculopathy and that he did not have any neurologic abnormalities or findings related to his back disability.  In sum, there is no other evidence of any neurologic impairment associated with the Veteran's back disability during the claim period.  Given the above evidence and the findings during the April 2013 VA examination, a separate rating for neurologic impairment is not warranted at any time since the effective date of service connection.  See 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.123, 4.124, 4.124a, DC 8520 (2014).

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director of Compensation Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board must specifically address whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).
Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

There is no allegation or evidence of exceptional factors in this appeal.  The symptoms associated with the Veteran's disability are all contemplated by the appropriate rating criteria as set forth above.  Specifically, his back symptoms of pain, soreness, stiffness and limitation of motion are all contemplated by DCs 5003 and 5242.  As noted above, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. 
§ 4.40 ; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing.  38 C.F.R. §§ 4.45 , 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, and the Veteran has not demonstrated any symptomatology that falls outside the scope of the applicable criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, however, there are no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.


ORDER

Entitlement to an initial compensable rating for spondylosis with disc space narrowing of the lumbar spine is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


